                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

DYLAN DONALD TALLMAN,

                       Plaintiff,
v.                                                        Case No. 20-CV-670-JPS

R.N. A. ROWIN-FOX,
                                                                           ORDER
                       Defendant.


         Plaintiff Dylan Tallman, an inmate proceeding pro se, filed a

complaint under 42 U.S.C. § 1983 alleging that Defendant violated his

constitutional rights. (Docket #1). This order resolves Plaintiff’s motion for

leave to proceed without prepaying the filing fee and miscellaneous

pending motions1, as well as screens his complaint.

1.       MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
         THE FILING FEE

         The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability



         Plaintiff has filed two motions for temporary restraining orders against all
         1

Defendants, (Docket #7 and #8), which will be denied because Plaintiff’s
allegations are about phone privileges and other small alleged infractions that are
within the prison’s daily functions. See Duran v. Elrod, 760 F.2d 756, 759 (7th Cir.
1985) (“[I]t is unseemly for federal courts to tell a state or city. . .how to run its
prison system.”) Additionally, Plaintiff’s motion to void his global settlement
offer, (Docket #13), will be denied as moot because Plaintiff does not need the
Court’s approval to void his global settlement offer. Lastly, Plaintiff has filed a
third motion for a temporary restraining order. (Docket #14). However, the motion
does not actually request any relief from the Court. Instead, it provides a narrative
of grievances regarding two magazines that are not parties to this litigation. Thus,
the Court will deny the motion.



     Case 2:20-cv-00670-JPS Filed 11/25/20 Page 1 of 7 Document 15
to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

         On June 4, 2020, the Court waived Plaintiff’s payment of an initial

partial filing fee. (Docket #6). The Court will grant Plaintiff’s motion for

leave to proceed without prepaying the filing fee. (Docket #2). He must pay

the $350 filing fee over time in the manner explained at the end of this order.

2.       SCREENING THE COMPLAINT

         2.1   Federal Screening Standard

         Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

         In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual


                               Page 2 of 7
     Case 2:20-cv-00670-JPS Filed 11/25/20 Page 2 of 7 Document 15
content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

        To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

        2.2     Plaintiff’s Allegations

        Plaintiff alleges that on January 29, 2020, while he was incarcerated

at Dodge Correctional Institution, Defendant R.N. A. Rowin-Fox (“Rowin-

Fox”) refused to give him his court ordered medication. (Docket #1 at 2).

Specifically, Rowin-Fox asked Plaintiff which medications he wanted.

Plaintiff asked, “are these my meds?” Rowin-Fox responded yes. Plaintiff

stated, “just give me my pills” and Rowin-Fox walked away telling Plaintiff

that his statement was a refusal. (Id.) Plaintiff claims that as a result of being

denied his medication, he was put in segregation where Plaintiff cut open

one of his arteries, which required an ambulance to take him to the hospital.

(Id. at 2–3).

        Plaintiff submitted a conduct report to support his complaint.

(Docket #1–1). However, the report slightly contradicts Plaintiff’s

allegations. In particular, the report incident description states that Rowin-

Fox asked Plaintiff three times if he wanted his medication and Plaintiff


                            Page 3 of 7
  Case 2:20-cv-00670-JPS Filed 11/25/20 Page 3 of 7 Document 15
ignored her. (Id.) Then Plaintiff stated, “in a[n] aggressive manner ‘give me

my meds.’” (Id.) Rowin-Fox backed away from Plaintiff’s cell and told him

“no.” (Id.) In response, Plaintiff stated, “give me my fucking meds, they are

court order[ed].” (Id.)

        2.3     Analysis

        Plaintiff’s   allegation    invokes     his   rights    under     the    Eighth

Amendment, which secures an inmate’s right to medical care.2 Prison

officials violate this right when they “display deliberate indifference to

serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652 (7th

Cir. 2005) (quotation omitted). To sustain such a claim for deliberate

indifference to a serious medical need in violation of the Eighth

Amendment, Plaintiff must show: (1) an objectively serious medical

condition; (2) that defendant knew of the condition and was deliberately

indifferent in treating it; and (3) this indifference caused him some injury.

Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). The deliberate

indifference inquiry has two components. “The official must have

subjective knowledge of the risk to the inmate’s health, and the official also

must disregard that risk.” Id. Deliberate indifference equates to intentional

or reckless conduct, not mere negligence. Berry, 604 F.3d at 440. “Neither


        2It is unclear from Plaintiff’s allegations whether he should be viewed as a
convicted prisoner or a pretrial detainee for purposes of a Section 1983 claim.
Although he was being held at a prison, he claims he has not been charged yet
with any crimes because he is not competent to stand trial. Prisoners are protected
by the Eighth Amendment’s prohibition on cruel and unusual punishment, while
pretrial detainees are governed by the Fourteenth Amendment’s due process
clause. For now, the Court finds that Plaintiff could proceed even under the more
stringent standard provided by the Eighth Amendment, and will analyze the claim
under that standard. What the appropriate standard is must be addressed by the
parties in dispositive motion practice or at trial. See Miranda v. Cty. of Lake, 900 F.3d
335, 350–54 (7th Cir. 2018).


                            Page 4 of 7
  Case 2:20-cv-00670-JPS Filed 11/25/20 Page 4 of 7 Document 15
medical malpractice nor mere disagreement with a doctor’s medical

judgment is enough to prove deliberate indifference.” Id. at 441.

         The denial of Plaintiff’s medication one time might ultimately be

explained as mere negligence or the result of a considered treatment

decision by his care providers. However, at the present stage, the Court,

generously construing Plaintiff’s allegations, finds that he states an

actionable claim.

3.       CONCLUSION

         In light of the foregoing, the Court finds that Plaintiff may proceed

on the following claim pursuant to 28 U.S.C. § 1915A(b):

         Claim One: Defendant’s deliberate indifference to Plaintiff’s serious

medical condition in violation of the Eighth Amendment.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Plaintiff’s motions for temporary

restraining orders (Docket #7, #8, and #14) be and the same are hereby

DENIED;

         IT IS FURTHER ORDERED that Plaintiff’s motion to void his

global settlement offer (Docket #13) be and the same is hereby DENIED as

moot;

         IT IS FURTHER ORDERED that under an informal service

agreement between the Wisconsin Department of Justice and this Court, a

copy of the complaint and this order have been electronically transmitted

to the Wisconsin Department of Justice for service on Defendant R.N. A.

Rowin-Fox;




                               Page 5 of 7
     Case 2:20-cv-00670-JPS Filed 11/25/20 Page 5 of 7 Document 15
       IT IS FURTHER ORDERED that Defendant R.N. A. Rowin-Fox

shall file a responsive pleading to the complaint within 60 days;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $350.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order; and

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions3 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to

the Court. Plaintiffs who are inmates at all other prison facilities must



       3 The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.


                            Page 6 of 7
  Case 2:20-cv-00670-JPS Filed 11/25/20 Page 6 of 7 Document 15
submit the original document for each filing to the court to the following

address:

                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 25th day of November, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 7 of 7
  Case 2:20-cv-00670-JPS Filed 11/25/20 Page 7 of 7 Document 15
